Citation Nr: 0939383	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-24 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to December 
1945.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey. 

In September 2008, the Veteran provided testimony at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of the hearing is of record.

The Veteran's appeal was previously before the Board in 
October 2008, when it was denied.  The Veteran appealed the 
denial of his claim to the Court of Appeals for Veterans 
Claims (Court).   In October 2008, the parties filed a Joint 
Motion for Remand requesting that the Board's October 2008 
decision be vacated and remanded for additional evidentiary 
development.  The Joint Motion was granted by the Court in 
June 2009, and the case has returned to the Board for further 
appellate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.






REMAND

In accordance with the October 2008 Joint Motion for Remand, 
the Board finds that the Veteran's claim must be remanded.  

The Veteran was provided two VA audiological examinations in 
June and October 2007.  Both examination reports indicate 
that hearing test results were unreliable  and no opinions 
regarding the etiology of the Veteran's claimed hearing loss 
and tinnitus could be rendered.  

Once VA undertakes the effort to provide an examination for a 
service-connection claim, even if not statutorily obligated 
to do so, it must provide an adequate one.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the 
Veteran has reported for two VA examinations, but neither has 
resulted in reliable test results or a medical opinion.  

Upon remand, the Veteran should be provided another VA 
audiological examination and audiogram.  Even if testing 
results at the VA examination are unreliable, the examiner 
should still provide a medical opinion regarding the etiology 
of the Veteran's hearing loss and tinnitus based on the other 
evidence of record, including the private diagnoses of 
hearing loss and accompanying audiograms from August 2007 and 
September 2009.  

In September 2009 the Veteran submitted additional evidence 
in support of his claim without a waiver of initial 
consideration by the agency of original jurisdiction (AOJ).  
This evidence, consisting of a private audiogram and 
examination report, is pertinent to the claim on appeal.  
Therefore, upon remand, this evidence must be considered by 
the AOJ.  See 38 C.F.R. § 20.1304 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO or the AMC should schedule the 
Veteran for a VA audiological 
examination.  The claims folders or 
copies of relevant evidence from the 
claims folders, and a copy of this 
remand, must be made available to and be 
reviewed by the examiner.  

After reviewing the claims folder, the 
examiner should proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the Veteran's current hearing loss or 
tinnitus is related to noise exposure 
during active duty service.  

The examiner is advised that even if test 
results from the audiological examination 
are unreliable, a medical opinion should 
still provided based on review of the 
evidence in the claims folder, including 
the private diagnoses of hearing loss and 
accompanying audiograms from August 2007 
and September 2009.

The examiner is further advised that the 
Veteran is competent to report the 
incurrence of acoustic trauma during 
service, and the Veteran's reports must 
be considered.  

The rationale for any opinions should 
also be provided.

2.  The claims should then be 
readjudicated with consideration of all 
evidence, including that received since 
the October 2007 supplemental statement 
of the case (SSOC).  If the claims remain 
denied, the AOJ should issue another SSOC 
on all issues remaining on appeal before 
returning the case to the Board, if 
otherwise in order

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mary Gallagher
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



